Citation Nr: 1453181	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-23 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's diabetes mellitus does not require regulation of activities.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated September 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).
  
As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  Also, the Veteran was provided VA examinations of his diabetes mellitus in October 2010 and September 2013.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Diagnostic Code 7913 of 38 C.F.R. § 4.119 addresses diabetes mellitus.  Under the rating formula, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A higher rating of 40 percent is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Regulation of activities is defined as avoidance of strenuous occupational and recreational activities. 

A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

In this case, the Veteran requests an increase to his 20 percent rating for his diabetes mellitus.  Specifically, in his March 2011 notice of disagreement, the Veteran stated that he has been placed on restricted strenuous activities, and has had difficulties controlling his blood sugar.  In an October 2010 statement, the Veteran stated that he spends 70 percent of each day in bed; however, it is not clear from the statement whether this bed rest is the result of the Veteran's diabetes mellitus or non-service-connected posttraumatic stress disorder not subject to this appeal.

The Veteran underwent a VA examination in October 2010.  The examiner noted that the Veteran had been taking insulin for two years at that point.  The examiner further stated that the Veteran's activities had not been restricted as a result of diabetes.  The Veteran visited a diabetic care provider every six months, but no visits were due to ketoacidosis or hypoglycemic reactions.

In September 2013, the Veteran underwent a second VA examination for his diabetes mellitus.  The examiner noted that the Veteran's treatment included restricted diet, once daily insulin injections, and oral hypoglycemic agents.  The Veteran did not require regulation of activities as part of medical management of his diabetes.  Episodes of ketoacidosis or hypoglycemic reactions required visits to a diabetic care provider less than two times per month, and did not require any hospitalizations over the prior year.  The examiner opined that the Veteran's diabetes mellitus had no functional impact on his ability to work.

The record contains extensive treatment records from VA facilities for the Veteran's diabetes mellitus, dating back to many years before the Veteran filed this claim in September 2010.  There is no record of the Veteran being prescribed restriction on his activities, or avoidance of any strenuous behavior.  If anything, the Veteran's health care providers consistently advise him to get more exercise, not less.  

The Board finds that a higher rating is not warranted.  The Veteran's diabetes mellitus requires a restricted diet and treatment with insulin and hypoglycemic agents, which warrants his current 20 percent rating.  A higher 40 percent rating is warranted when regulation of activities is prescribed.  While the Veteran says that his activities have been restricted due to his disability, he does not specify when or how his health care providers have prescribed any restrictions, and no such restrictions are anywhere to be found in his treatment records.  The Board therefore finds the documented treatment records more probative, and finds that the Veteran's diabetes mellitus does not require regulation of activities.  Because regulation of activities is required for all ratings above 20 percent, the Veteran's claim for a rating in excess of 20 percent must be denied.

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's diabetes mellitus, including difficulty controlling blood sugar levels, are specifically contemplated by the schedular rating criteria.  Therefore, no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his diabetes mellitus more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).






ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


